Citation Nr: 1826652	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include under the diagnosis of depression and schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from August 1973 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A videoconference hearing on this matter was held before the undersigned Veteran's Law Judge in May 2017. The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current psychiatric disability to include under the diagnosis of depression and schizophrenia had its onset during his period of service and has gotten progressively worse throughout the years. See Board hearing transcript at 3. 

The Veteran testified that he did not feel accustomed to military life, being that it was his first time away from his family and home, and in order to cope with his depression he self-medicated by doing drugs and drinking alcohol. Id at 3-4. 

A review of your service treatment records shows mental health treatment while on active duty. The Veteran's December 1975 Chapter 13 medical examination reveals that the Veteran's situational problems with his unit caused him depression and worry. 

The Veteran was afforded a VA examination in October 2011. The examiner opined that the Veteran's depression was not at least as likely to have occurred while in service in the military. The examiner expressed that the Veteran's records documented that the Veteran had a drug problem that was not rehabilitative and that there was no documentation of the mental illness of depression. The examiner also noted that the Veteran's inpatient hospitalization from 1998 documents stressors at that time which likely caused the Veteran's depression. 

The Board finds that the October 2011 examination report is inadequate to decide the Veteran's claim because the October 2011 VA examiner based his opinion on inaccurate facts as evidenced when he stated that there was no documentation of the mental illness of depression.

This claim must be remanded for an examination which addresses the Veteran's contention that his psychiatric disability had its onset in service, to include consideration of the record of his seeking assistance in-service.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records. 

2. After completing directive #1, schedule the Veteran for a VA mental health examination to assess the nature and etiology of his current psychiatric disabilities. The claims file should be made available to, and reviewed by the VA examiner. Upon review of the file and after examining the Veteran, the examiner should provide responses to the following:

For each identified disability, please indicate whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in, or is otherwise related to his period of active duty. Please comment upon the Veteran's reported history and consider the record of the Veteran seeking assistance in-service.

3. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




